Citation Nr: 1222247	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-10 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a nasal condition with nasal scar tissue, to include as a residual of exposure to toxic fumes and asbestos.

2.  Entitlement to an initial compensable rating for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision that, in pertinent part, denied service connection for a nasal condition with nasal scar tissue; and granted service connection for left ear hearing loss evaluated as 0 percent (noncompensable) disabling effective November 10, 2009.  The Veteran timely appealed the denial of service connection, and appealed for a higher initial rating.

In February 2011, the Veteran testified during a hearing before RO personnel. 

In November 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his left ear hearing loss prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Nasal Condition with Nasal Scar Tissue 

The Veteran contends that service connection for a nasal condition with nasal scar tissue is warranted on the basis that, during active service aboard the U.S.S. Kitty Hawk (CVA-63), he was confined to compartments underneath the ship that were limited in space with constrained ventilation; and that he was working in close vicinity to a welder, in order to ensure that the torches used to cut holes on the bulkheads did not set fire.  The Veteran testified that he was exposed to burning paint fumes and asbestos aboard ship, and that he has had breathing problems ever since active service.  He is competent to describe his symptoms.

Medical records document chronic snoring, nasal airway obstruction, in 2000; and symptoms consistent with allergic rhinitis and chronic rhinosinusitis in 2011.  Surgical reduction of bilateral middle turbinates had also been recommended.

As noted above, the Veteran testified that his nasal problems have continued after service.  The Veteran's testimony, as corroborated by post-service treatment records, is deemed credible.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current nasal condition with nasal scar tissue, that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Left Ear Hearing Loss 

The Veteran contends that the service-connected hearing loss of the left ear on appeal is more severe than currently rated, and warrants an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)

The Veteran was last afforded VA audiometric testing to evaluate the severity of his service-connected left ear hearing loss in December 2010.  A VA examiner at that time noticed that the Veteran's left ear hearing loss had changed since his last audiogram.  In July 2011, a private physician also indicated that the Veteran's hearing test was worse than when last reviewed; and opined that the Veteran exhibited a progressive hearing loss condition.  Since then, the Veteran has described a worsening of the disability.

In November 2011, the Veteran testified that his hearing was not good; and that, over the years, he experienced a "trend line of decreasing hearing capability."

Under these circumstances, VA cannot rate the service-connected left ear hearing loss on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a nasal condition with nasal scar tissue; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include in-service exposure to toxic fumes and asbestos, as reported by the Veteran; and post-service history of nasal obstruction, as documented in treatment records. 

      The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Afford the Veteran an appropriate VA audiological examination, for evaluation of the service-connected left ear hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full description of the current effects of the Veteran's left ear hearing loss on his employment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


